Citation Nr: 1710468	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  08-07 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for a headache disability, to include consideration of the propriety of staged ratings.


REPRESENTATION

Veteran represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to November 2006.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that granted service connection for tension headaches associated with a seizure disorder and assigned a 0 percent rating.

In April 2009, July 2010 and February 2013, the Board remanded the claim for additional development.  In May 2013, the RO increased the rating to 30 percent, effective April 1, 2012.  The Veteran continued to disagree with the rating.

In August 2013, the Board granted the claim for a 30 percent rating prior to April 1, 2012, but denied the claim for a rating in excess of 30 percent.  The RO determined that the effective date for the 30 percent disability rating is November 7, 2006, which is the date of the initial service-connection claim.

The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In August 2016, the parties to the appeal filed a Joint Motion for Partial Remand of the Board decision.  The parties agreed that the Board decision should be vacated and remanded for readjudication insofar as it denied a rating in excess of 30 percent for a headache disability because the Board did not consider whether an increased rating, to include staged ratings, were warranted due to the April 2013 VA examination.  The Court granted the Motion later that same month.


FINDING OF FACT

The Veteran's migraine headache attacks are frequent, occurring more than once monthly, and characteristically prostrating, but they have not been very frequent, completely prostrating and prolonged productive of severe economic inadaptability at any time during the appeal period.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent rating for the Veteran's migraine headaches are not shown to have been met at any time during the rating period under consideration.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.2, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the Joint Motion, the parties agreed that the issue of entitlement to a rating higher than 30 percent must be remanded for the Board to provide adequate reasons and bases for its determination as to whether the Veteran's headaches warrant an increased disability rating.  Specifically, the parties remanded the matter for the Board to provide adequate consideration in its analysis as to the applicability of staged ratings in light of the April 2013 VA examination.  Fenderson v. West, 12 Vet. App. 119 (1999).

When the Veteran agrees to a Joint Motion for Remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the Veteran in the Joint Motion and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed.  Carter v. Shinseki, 26 Vet. App. 534 (2014).

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when assigning disability ratings.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  VA adjudicators must consider whether to stage the ratings, meaning assign different ratings at different times during the rating period to compensate for times when the disability may have been more severe than at others.  The Court has held that consideration of the appropriateness of a staged rating is required for an increased rating claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not required that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, and the entire history of the disability in reaching a decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

This appeal arises from the rating decision in which service- connection was established for headaches.  Therefore, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's headache disability is currently assigned a 30 percent rating under Diagnostic Code 8100.  Under Diagnostic Code 8100, a 50 percent rating is assigned for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is assigned for headaches with characteristic prostrating attacks occurring on an average once a month over the previous several months.  A 10 percent rating is assigned for headaches with characteristic prostrating attacks averaging one in two months over the previous several months.  A 0 percent rating is assigned for headaches with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).  

The rating criteria do not define "prostrating," nor has the Court.  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH 999 (11th ed. 2003), "prostration" is defined as "complete physical or mental exhaustion."  Similarly, "prostration" is a medical term defined as "extreme exhaustion or powerlessness." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32d ed.2012).

Rating criteria found in diagnostic codes can be classified as either successive or nonsuccessive.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  Successive criteria were described in Camacho v. Nicholson, 21 Vet. App. 360 (2007).  Criteria are successive where each higher rating required all of the criteria manifested in the immediately lower rating plus some additional criterion or criteria.  The provisions of 38 C.F.R. § 4.7 and 38 C.F.R. § 4.21 are not applicable to successive criteria.  That is because awarding a higher rating would eliminate the need for a lower rating if the symptoms established for either rating could be the same.  That differs from nonsuccessive criteria where a Veteran could manifest some of the criteria from a lower rating and some from a higher rating, in which case the Board should apply § 4.7 and § 4.21 when there is a question as to which rating the disability more nearly approximates.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  

The criteria for rating headaches are successive.  Specifically, between 0 percent and 10 percent what changes is the severity of the headaches and their frequency.  Both are specified in the diagnostic code.  A 0 percent rating requires headaches of frequency less than one every two months and does not require that the Veteran merely have headaches.  Thus, if one could meet the criteria for a 10 percent rating with headaches that were either not prostrating or that occurred less frequently than once every two months, there would be no need for the 0 percent rating. 

Between 10 percent and 30 percent the only change is the frequency.  Thus, if one could meet the criteria for a 30 percent rating with prostrating headaches that occurred every two months, the frequency for the 10 percent rating, there would be no need for the 10 percent rating. 

Between 30 percent and 50 percent, what changes is the severity of the headaches and their frequency.  Thus, if one could meet the criteria for the 50 percent rating with prostrating headaches, rather than completely prostrating and prolonged headaches productive of economic inadaptability, that occurred once per month, or prostrating headaches that occurred very frequently, there would be no need for the 30 percent rating.

There is no ambiguity in the criteria.  Both the stated frequency and the stated severity must be met for each rating to be assigned.  The criteria for rating headaches are successive criteria and 38 C.F.R. § 4.7 and 38 C.F.R. § 4.21 are not applicable.

As a preliminary matter, the Board notes, and the Veteran does not appear to argue otherwise, that the Veteran's headache disability does not warrant a rating in excess  of 30 percent prior to April 1, 2012.  Rather, the Veteran's argument is that the April 2013 VA examination shows evidence that the headaches increased in severity and warrant an increased rating in excess of 30 percent.  However, for the sake of completeness, the Board will discuss the severity of the Veteran's headaches throughout the entire appeal period.

The Veteran's initial claim for service connection for headaches was granted and assigned a 0 percent rating in August 2008.  Subsequently, upon consideration of the April 2013 VA examination, the RO increased the rating to 30 percent, effective April 1, 2012.  Finding no distinction in the Veteran's symptomatology prior to and after the RO's chosen effective date for the increase, the Board determined that it was factually ascertainable that the symptoms demonstrated at the April 2013 VA examination had existed throughout the appeal period.  Therefore, the Board resolved reasonable doubt in favor of the Veteran and found that the Veteran's headaches more nearly approximate the criteria for the 30 percent rating for the entire appeal period.

There are numerous entries in the claims file contemporaneous to and in the several years after the Veteran's initial claim.  Those entries are not particularly probative of the severity of headaches during any period on appeal.  More probative are the entries beginning contemporaneous to the effective date of service connection for the headaches.

A January 2008 VA examination report notes that the Veteran's headaches were moderately severe in nature.  The Veteran reported that he had three headaches per month which lasted up to 24 hours and he took over-the-counter medication.  The examiner diagnosed tension headaches and found that upon review of the medial records, the headaches did not "necessarily support the diagnosis of the migraine."  The examiner noted that the Veteran had no incapacitating episodes.

A February 2009 VA treatment record notes that the Veteran had no head symptoms.  In a March 2009 VA treatment record, the Veteran sought treatment for back pain.  Although the extensive list of problems included issues such as hypertension, carpal tunnel syndrome, chest pain, and others, it did not include headaches.

At an April 2013 VA examination, the Veteran reported that he had headaches which he described as "sharp and throbbing" at least twice per week which lasted for 24 hours.  He indicated that he used over-the-counter medication as needed.  The examiner noted that the Veteran's headache pain was pulsating and throbbing on the top and left side of the head and the pain frequently radiated to the molars.  The examiner noted that the they typical duration of the headaches was one to two days.  The examiner determined that the headaches impacted the Veteran's ability to work as the Veteran reported that "when he was working in seasonal retail he would not go to work when he was experiencing headaches" and "was terminated due to calling off work because of illness."  The examiner determined that the Veteran had characteristic prostrating attacks of migraine headache pain more frequently than once per month, but did not have very frequent prostrating and prolonged attacks of migraine headache pain.

A VA treatment note dated in September 2013 shows that the Veteran reported having headaches one to two times per week.  He also reported having headaches more than once per month that lasted for one to two days.

In February 2015, the Veteran received emergency treatment for psychiatric issues.  The past medical history did not note headaches, although hypertension, depression and post-traumatic stress disorder were noted.  

An August 2015 treatment note shows that the Veteran reported having headaches three to four times per month with full migraines once per month.  The physician noted that the migraines were controlled with abortive therapy.  A September 2016 VA treatment note shows that the Veteran complained that the headaches were becoming more frequent and severe.

The Board has reviewed the statements provided in the November 2016 TDIU claim.  The Veteran detailed work history as a barber from August 2010 through August 2015.  The Veteran reported that from August 2010 through June 2011, he experienced headaches two to three times per month and was able to work through his headaches.  He noted that his psychiatric disorder prevented him from going to work often.  He reported that he could not go in to work at least two or three times per month because of headaches alone.  He stated that he was let go because he and his boss could not "come to an agreement about how best to deal with his anxiety while still having me come to work every time they needed me."  

The Veteran indicated that during the next year, he enrolled in cosmetology school.  However, he dropped out before he finished because it was hard to be around so many people and he missed too many days because of headaches and a psychiatric disorder.  He stated that he returned to work as a barber in November 2012.

The Veteran reported that from December 2012 through November 2013, he had difficulty working because of a psychiatric disorder and missed days because of PTSD.  He stated that headaches increased to twice per week and during each episode he spent at least half a day or more lying down and doing as little as possible until the pain subsided.  He was let go because of absenteeism.

For the November 2013 through July 2014 employment, the Veteran reported that headaches occurred twice per week.  The Veteran stated that the psychiatric disorder worsened and an incident unrelated to headaches occurred that resulted in him being let go from the job.  The Veteran stated that during the July 2013 through July 2015 employment, he continued to experience weekly headaches.  

The Veteran stated that since August 2015, he worked part-time as a barber and attended school.  He indicated that he worked a limited number of hours and did not have to interact with other employees.  He did not discuss the headaches for that time period.  However, he stated that he continued to experience frequent headaches and more severe migraines, "ranging anywhere from 2 to 3 migraines in a given month, to as many as 4 or 5 per headaches per week earlier this year."  He stated that each time he had a severe migraine, he had to lie down for "close to half a day."

The Board notes that during the April 2013 VA examination the Veteran reported that he lost a seasonal retail job in 2011 due to headaches.  However, the Veteran did not include this employment in the detailed discussion regarding employment.  

The Board finds that the evidence does not show that the Veteran had migraines with very frequent completely prostrating attacks productive of severe economic inadaptability.  The medical evidence, to include the VA treatment records, shows that the Veteran complained of headaches one to two times per week in 2013 and three to four times per month, with a full migraine once per month in 2015.  Additionally, the April 2013 VA examiner reported that the Veteran's headaches were not very frequent prostrating and prolonged attacks of migraine headache pain.

The Board has considered the February 2017 private vocational assessment provided by R.B.  That assessment is more related to the individual unemployability claim that is being developed and awaiting adjudication by the AOJ.  Although R.B. determined that the Veteran's headaches resulted in frequent completely prostrating and prolonged attacks productive of severe economic inadaptability from 2006, the Board finds the medical evidence of record, and the findings and opinions of the VA examiners determine otherwise, and are more probative than the vocational disability expert's opinion because the physicians are more competent to determine the severity of a disability as it is a medical question.  Furthermore, the VA treatment records are more probative as the medical treatment, to include the Veteran's reports, is contemporaneous with the Veteran's headaches symptoms and likely to be a more accurate depiction of the Veteran's disability.  The Board finds that the April 2013 VA examiner's finding that the headache attacks were not very frequent prostrating and prolonged is more persuasive.

The Board acknowledges the Veteran's report that he missed some work as a result of headaches.  However, the evidence does not show that the headaches have caused the Veteran to miss more than a few days in a month.  The evidence does not show that the headaches constitute very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Notably, in the detailed employment history statement, the Veteran stated that he missed two to three days per month due to headaches alone during the 2010 through 2011 period.  

Although the Veteran provided the November 2016 statement in which he reports that he missed some work due to headache, contrary to R.B.'s contention, the evidence does not show that the Veteran's headaches "contributed to termination at numerous jobs."  In fact, as indicated above, during the April 2013 VA examination, the Veteran reported that he lost a seasonal job in 2011 due to headaches.  The Veteran did not reference the later reported employment as a barber from August 2010 through June 2011.  However, even upon consideration of the Veteran's report of his employment history, the Board finds that the evidence is more indicative of the 30 percent disability rating and does not demonstrate severe economic inadaptability.  The Veteran had not been prescribed medication for headaches since 2005 and has only reportedly taken over-the-counter medication throughout the appeal period.  Notably, in August 2015, the Veteran reported having headaches three to four times per month and the migraines were controlled with abortive therapy.  That evidence indicates a decrease in severity. 

In the now partially vacated August 2015 Board decision, the Board explained that it could not determine a distinction in symptomatology prior to and after April 1, 2012 and resolved the reasonable doubt in favor of the Veteran.  It is important to understand that not all evidence in this case supports the current findings for an initial disability rating of 30 percent, let alone higher ratings.  Some of the Veteran's own prior statements to treatment providers regarding the nature and extent of problems with headaches provide highly probative factual evidence against the claim.

The Board finds that the evidence does not show that a rating in excess of 30 percent is warranted at any time during the appeal period.  If two ratings are potentially applicable, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Here, one might argue that, with regard to the frequency of the Veteran's headaches between 2011 and 2012, both ratings are potentially applicable.  However, with regard to the severity of headaches, the Board finds that the 50 percent rating is not applicable for the appeal period.  During the April 2013 VA examination, the VA examiner specifically found that the Veteran did not have very frequent, prostrating and prolonged headache attacks.  The Board finds that is the most persuasive evidence of record.

The Board finds that the evidence substantiates a worsening in the frequency of headaches at the April 2013 VA examination, but not such a worsening as to constitute "very frequent" completely prostrating and prolonged attacks.  At most, the Veteran reported experiencing headaches eight times per month associated with nausea, vomiting, and sensitivity to light and sound, and treated with over-the-counter medication.  At worst, the disability picture more nearly approximates the criteria required for the 30 percent rating.  Based on that level of frequency and the absence of evidence of prolonged attacks causing economic inadaptability, the Board finds that a schedular rating in excess of 30 percent may not be assigned under Diagnostic Code 8100.  Therefore a staged rating is not applicable for any period under consideration because very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are not shown at any during the period under consideration.
The Board has also considered whether the service-connected headache disability presents an exceptional or unusual disability picture as to make impractical the application of the regular schedular standards such that referral to appropriate officials for consideration of the assignment of an extraschedular rating is warranted.  38 C.F.R. § 3.321 (b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337 (1996). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate. Fisher v. Principi, 4 Vet. App. 57 (1993).

The Board finds that the rating criteria accurately describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran's symptoms pertaining to headaches are primarily manifested by severe headache pain and sensitivity to light.  Diagnostic Code 8100 considers all symptoms associated with migraines which cumulate into causing prostrating attacks and economic inadaptability, and as such, allows for a wide variety of associated symptoms beyond just the headache pain that has been reported by the Veteran, such as sensitivity to light and dizziness.  The Board finds that an exceptional disability picture is not shown and that the available schedular ratings are adequate to rate the Veteran's disability picture.  Therefore, referral for consideration of the assignment of extraschedular disability ratings is not warranted.  38 C.F.R. § 3.321 (b)(1) (2016).


ORDER

Entitlement to an initial rating in excess of 30 percent, to include any staged rating, for a headache disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


